The state having established a prima facie case for the condemnation of the automobile in question, the burden of proof then rested upon the claimant to reasonably satisfy the court that she was a bona fide mortgagee, innocent of, and without fault, as to any illegal use of the car.
A brief outline of the tendencies of the evidence will be made to appear in the report of the case, and we will enter into no discussion of the same here. Suffice it to say that, under the facts and circumstances disclosed by this record, we think the case peculiarly one in which the observance of the demeanor *Page 429 
of the witnesses upon the stand was quite an advantage to the trial judge in the ascertainment of the truth upon these issues of fact, and, after a careful consideration of this testimony by the court in consultation, we are unwilling to disturb the judgment of the court below upon the conclusions reached.
Moreover, it appears that the claimant did not testify, and there is no evidence in this record going to show that she was innocent of or without fault as to any illegal use of the property. True, the testimony of the husband, if believed, may suffice to establish such innocence on her part so far as any agency of his was concerned, yet this is not sufficient to disclose that she did not in some other manner have such notice or knowledge as would deprive her of protection in cases of this character. As the burden of proof was upon the claimant, it is therefore made to appear that she has failed in this respect.
We are of the opinion that the court below correctly ruled, and the decree will be here affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur.